—Appeal from a *1000judgment of Supreme Court, Erie County (Forma, J.), entered November 10, 1999, convicting defendant after a jury trial of, inter alia, murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: We conclude that defendant’s conviction of murder in the second degree (Penal Law § 125.25 [2]) is supported by legally sufficient evidence (see People v Jernatowski, 238 NY 188; see also People v Roe, 74 NY2d 20, 25) and that the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495). We further conclude that defendant received meaningful representation (see People v Baldi, 54 NY2d 137, 147) and that the sentence is neither unduly harsh nor severe. Present—Hayes, J.P., Wisner, Kehoe, Gorski and Lawton, JJ.